         Case 1:18-cv-01360-PGG Document 58 Filed 12/13/18 Page 1 of 1

                                                  USDCSDNY
                                                  DOCUMENT
UNITED STATES DISTRICT COURT                      ELECTRONICALLY FILED
                                                  DOC#: _ _ _ ___._ _ __
SOUTHERN DISTRICT OF NEW YORK
                                                  DATE FILED:      /~ r 3   l r~
FELIPE UPON JOCHOLA,.et al.,

                           Plaintiffs,
                                                                ORDER
             - against -
                                                           18 Civ. 1360 (PGG)
GREEN SUMMIT GROUP LLC, et al.,

                           Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

             It is hereby ORDERED that the pre-trial conference currently scheduled for

December 13, 2018 is adjourned to Tuesday, January 8, 2019 at 3:00 p.m. in Courtroom 705

of the Thurgood Marshall United States Courthouse, 40 Foley Square, New York, New York.

Dated: New York ~ew York
               1
       Decemberl2r,2018
                                                 SO ORDERED.



                                                 Paul G. Gardephe
                                                 United States District Judge
